              Case 1:20-cv-01102-ELH Document 42 Filed 07/23/20 Page 1 of 2




National Headquarters            July 23, 2020
MALDEF Nonprofit Center
634 S. Spring Street, 12th Fl.
Los Angeles, CA 90014
Tel: 213.629.2512                The Honorable Ellen L. Hollander
Fax: 213.629.0266
                                 United States District Court for the District of Maryland
Atlanta                          101 W. Lombard St., Chambers 5B
Program Office                   Baltimore, MD 21201
500 W. Lanier Ave.
Suite 908
Fayetteville, GA 30215            Re: Amador, et al., v. Mnuchin, et al., 1:20-cv-01102-ELH (D. Md.)
Tel: 470.878.0785

Chicago
                                 Dear Judge Hollander,
Regional Office
11 East Adams Street                     Plaintiffs submit this letter in response to the amicus curiae
Suite 700                        brief filed by the Federation for American Immigration Reform
Chicago, IL 60603
Tel: 312.427.0701                (“FAIR”). See Dkt. 38. In its brief, FAIR mischaracterizes Plaintiffs
Fax: 312.427.0691                and their claims and manufactures legal disputes that have nothing to
                                 do with this case.
Los Angeles
Regional Office
634 S. Spring Street,                    FAIR first claims falsely that the individuals seeking to
11th Fl.                         vindicate their constitutional rights in this case are “illegal aliens.”
Los Angeles, CA 90014
Tel: 213.629.2512
                                 FAIR ltr. at 2. FAIR’s further assertion that the proposed plaintiff
Fax: 213.629.0266                class “contain[s] illegal alien members” is similarly false. Id.
                                 Plaintiffs alleged that they are U.S. citizens and seek to represent a
Sacramento
Program Office
                                 class of U.S. citizens. Dkt. 38 at ¶¶ 4-19, 66.
1512 14th Street
Sacramento, CA 95814                     Second, FAIR errs in analogizing this case to immigration
Tel: 916.444.3031                removal cases.1 This case is not about immigration removal and
Fax: 916.444.7207
                                 Plaintiffs have not been ordered removed. For that reason, FAIR’s
San Antonio                      reliance on immigration removal cases to argue that “Plaintiffs have
Regional Office                  not shown a fundamental right,” and that Plaintiffs’ claims should be
110 Broadway
Suite 300                        evaluated under the rational basis standard, is misplaced.
San Antonio, TX 78205
Tel: 210.224.5476
Fax: 210.224.5382

Washington, D.C.
Regional Office
                            1
                              The cases on which FAIR relies are inapposite because they rejected claims of
1016 16th Street, NW        immigrants who had been ordered removed that they had a fundamental right to
Suite 100                   reside with their families in the U.S. See, e.g. De Mercado v. Mukasey, 539
Washington, DC 20036        F.3d 1102, 1107 n.5 (9th Cir. 2008) (dismissing petition for review of denial of
Tel: 202.293.2828
                            cancellation of removal); Morales-Izquierdo v. Dep’t of Homeland Sec., 600
                            F.3d 1076 (9th Cir. 2010) (denying petition for review of denial of adjustment
                            of status); and Gonzalez-Cuevas v. INS, 515 F.2d 1222 (5th Cir. 1975) (denying
                            petition for review of orders of deportation).


                                    Advancing Latino Civil Rights for over 40 Years
                                                  www.maldef.org
      Case 1:20-cv-01102-ELH Document 42 Filed 07/23/20 Page 2 of 2
The Honorable Ellen L. Hollander
July 23, 2020
Page 2 of 2



         Third, FAIR mistakenly characterizes this case as one invoking protection of
taxpayer information from disclosure to other governmental agencies. It is not. Compare
Dkt. 31 ¶ 55 (passing reference to statute that protects taxpayer information) with FAIR
ltr. at 4 (arguing that “plaintiffs’ cause of action relies on [the] IRS privacy law”); see
also Dkt. 40 (Defendants’ response to FAIR Amicus) (noting that “this assertion is
irrelevant to the current proceedings[.]”). FAIR’s attempt to draw the Court into a
debate about the constitutionality of 8 U.S.C. § 1373, which addresses the sharing of
immigration status information with U.S. ICE, is completely unrelated to Plaintiffs’
claims. The IRS’ internal policy of protecting taxpayer information, which FAIR claims
is illegal and in violation of 8 U.S.C. § 1373, is not at issue here.

         Finally, FAIR’s letter mangles both the CARES Act and federal public benefits
law. FAIR claims that “no plaintiff or proposed class member would be eligible for
[federal public] assistance [because] [t]heir alien spouses are not ‘qualified aliens’ as
defined by federal welfare reform law.” FAIR Ltr. at 5 (citing 8 U.S.C. § 1611(c)(2)).
That is wrong in two different ways. As an initial matter, the CARES Act does not limit
eligibility for recovery payments to “qualified aliens” as claimed by FAIR. 26 U.S.C. §
6428(d)(1) (providing that a “resident alien” can be eligible for recovery payment).
Furthermore, the federal public benefits statute on which FAIR relies to claim that “no
plaintiff or proposed class member would be eligible for [recovery payment]
assistance,” 8 U.S.C. § 1611(a), does not apply to U.S. citizens such as Plaintiffs and
proposed class members.

        In sum, FAIR mischaracterizes Plaintiffs and the proposed class, mischaracterizes
Plaintiffs’ causes of action, and mischaracterizes the CARES Act (as well as other federal
statutes). Plaintiffs respectfully urge this Court to decline to ride FAIR’s immigration
hobby-horse far afield of the issues raised in this case.

Sincerely,



Nina Perales
Vice President of Litigation




                                   Advancing Latino Civil Rights for over 40 Years
                                                 www.maldef.org
